Title: To Thomas Jefferson from Lacépède, 13 May 1803
From: Lacépède, Bernard Germain Etienne de La Ville-sur-Illon, Comte de
To: Jefferson, Thomas


          
            Monsieur le président
            à paris, le 23. floréal, an. 11.—13. may 1803.
          
          Je m’empresse d’avoir l’honneur de vous remercier de la lettre que vous avez bien voulu me faire parvenir par M. Monroe. Cette lettre, Monsieur le président, est une marque de votre estime et parconséquent un titre très honorable pour moi. Je la conserverai, d ailleurs, comme un monument pour l’histoire. Il est si rare de voir le premier magistrat d’une grande nation, allier les lumières et les soins qu’exige le bonheur de ses concitoyens, aux vastes connoissances et aux travaux d’un philosophe célèbre.
          On ne se trompe jamais lorsqu’on prédit qu’une grande et utile entreprise sera exécutée par une nation libre et que gouverne un chef digne d’elle. J’ai donc appris sans surprise, mais avec beaucoup de satisfaction, par le premier article de votre lettre, que vous allez faire reconnoître les sources du missouri, et chercher une rivière qui voisine dans son origine, de l’origine du missouri, porte ses eaux dans le grand océan boréal. Cette rivière que vous desirez pourroit bien être celle de colombia que M. gray votre compatriote a découverte en 1788 ou en 1789. M. brougthen, l’un des compagnons du Capitaine vancover, l’a remontée pendant cent milles, en décembre 1792. Il s’est arrêté à une pointe qu’il a nommée vancover, et qui est située au 45me degré 27. minutes de latitude septentrionale, et au 237me degré 50. minutes de longitude orientale, à compter du méridien de londres. Dans cet endroit, la rivière colombia, a encore un quart de mille de largeur, et sa profondeur varie entre 12. et trente six pieds anglois. Elle est donc à la pointe vancover encore loin de sa source; et cependant on voit de cette pointe, le mont hood, à la distance d’une vingtaine de lieues; or ce mont hood, pourroit bien être une dépendance des stony mountains dont M. fiedler a vu le commencement vers le 40me degré de latitude boréale; et les sources du missouri doivent être dans ces stony mountains, entre le 40me et le 45me degrés. Si votre nation peut établir une communication facile par des rivières, des canaux, et de courts portages, entre new yorck, par exemple, et la ville que l’on bâtiroit à l’embouchure de la colombia, quelle route pour le commerce de l’europe, de l’asie, et de l’amérique, dont les productions septentrionales arriveroient à cette route par les grands lacs et le mississipi supérieur pendant que les productions méridionales du nouveau continent, y parviendroient par le mississipi inférieur, et par cette rivière du nord du nouveau mexique, dont la source est voisine du 40me degré! Quels grands moyens de civilisation, que ces communications nouvelles!
          
          Quelque soit, cependant, le succès du voyage que vous faites faire, il sera extrèmement utile aux progrès de l’industrie, des sciences, et particulièrement de l’histoire naturelle. Puissent vos concitoyens, par la sagesse de leurs choix, conserver à jamais leur liberté, leur gouvernement, et la paix! Jusques à présent, le mouvement des lumières, est d’orient en occident. Les habitants des états unis, s’ils ne se refusent pas à leur destinée, arrêteront un jour ce mouvement, et le rendront rétrograde.
          Buffon est mort sans avoir pu faire usage du présent très précieux que vous lui aviez fait au sujet des animaux d’amérique qu’il avoit rapportés à l’espèce du renne, à celle du chevreuil, et à celle du cougar.
          Le 5me et dernier volume de mon histoire des poissons va paroitre. J’écris maintenant celle des cétacées. L’avantage qu’a l’institut national de vous compter parmi ses membres, me fait espérer que vous voudrez bien me permettre de vous faire hommage d’un exemplaire de ces divers ouvrages.
          Si ma santé n’avoit pas été entièrement dérangée par le malheur affreux que j’ai eu l’hiver dernier, de perdre une épouse chérie et des plus dignes de l’être, je formerois le projet d’aller un jour, dans votre continent, voir votre jeune nature, votre heureuse nation, et son digne magistrat suprême; mais le bonheur n’est plus fait pour moi.
          agréez, Monsieur le président, l’expression de ma tendre admiration, de ma vive reconnoissance, et de mon respect.
          
            b. g. é. l. lacepède
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 23 Floreal Year 11.13 May 1803
            
            I hasten to have the honor of thanking you for the letter you kindly entrusted to Mr. Monroe. It is a sign of your esteem, Mister President, and I am most honored. In fact, I shall keep it, like a monument for posterity. It is so rare to see the leader of a great nation who combines the intelligence and care that are necessary for the welfare of his citizens with the vast knowledge and scholarship of an eminent philosopher.
            One never errs in predicting that great and useful things will be accomplished by a nation that is free and is governed by a leader who is worthy of that nation. I was therefore not surprised, although very happy, to learn from the first point in your letter that you are going to call for exploration of the source of the Missouri and look for another river, whose source is near the Missouri’s but which flows into the great northern sea. The river you seek might well be the Columbia that your compatriot Mr. Gray discovered in 1788 or 1789. Mr. Broughton, one of Captain Vancouver’s companions, navigated it northward for a hundred miles in December 1792. He stopped at a place he called Vancouver, located at latitude 45° 27′ N and longitude 237° 50′ E, starting from the London meridian. In this place, the Columbia river is still a quarter of a mile wide. Its depth varies from 12 to 36 English feet. Vancouver Point is thus still far from its source, and yet, from this place one can see Mount Hood, at a distance of about twenty leagues. Mount Hood might well be part of the Stony Mountains that Mr. Fidler began to see near 40° N. The source of the Missouri must be in those Stony Mountains, between the 40th and 45th parallels. If your country can establish easy communication between New York, for example, and a city founded on the mouth of the Columbia, using rivers, canals, and short portages, imagine what a route this would be for European, Asian, and American commerce. Products from the north would reach it from the Great Lakes and upper Mississippi while goods from the south of the new continent would arrive from the lower Mississippi and from the river in northern New Mexico whose source is close to the 40th parallel. What a great boon for civilization these new routes would be!
            Whatever the outcome of the exploration you are commissioning, it will be extremely useful for the progress of industry, science, and, especially, natural history. May your fellow citizens, by the wisdom of their decisions, forever preserve their liberty, their government, and peace! Until now, the movement of enlightenment has been from east to west. Unless the inhabitants of the United States reject their destiny, they will one day check this movement and reverse it.
            Buffon died without having been able to use the precious gift you gave him about the animals of America, which he was able to compare to the reindeer, the roe deer, and the cougar.
            The fifth and final volume of my history of fish is about to come out. I am now writing a history of cetaceans. Knowing that the National Institute has the good fortune of counting you among its members gives me hope that you will allow me to honor you with a copy of these books.
            If my health had not been completely undermined by the terrible misfortune I suffered last winter, losing the beloved wife who was so worthy of my love, I would make plans to visit your continent some day, to see your young nature, your happy country, and its worthy leader; but such happiness is not to be my fate.
            Accept, Mister President, the expression of my warm admiration, my deep gratitude and my respect.
            
              b. g. é. l. lacepède
            
          
        